         Case 1:21-cr-00068-TNM Document 27 Filed 03/10/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Criminal Case No: 1:21-CR-00068
                                           )
JENNY LOUISE CUDD, ET. AL.,                )
                                           )
                       Defendants.         )
__________________________________________)


                                  MOTION FOR TRANSFER

       Jenny Cudd, by and through counsel, moves this Court for a transfer for trial on the basis

of prejudice. Ms. Cudd asks for a change of venue pursuant to her right to trial by an impartial

jury under the Fifth and Sixth Amendments, and pursuant to her right to a fair and impartial trial

under Rule 21(a) of the Federal Rules of Criminal Procedure.


       Defendant hereby incorporates the corresponding Memorandum in Support of Jenny

Cudd’s Motion For Transfer in support of this motion.


       Counsel for the Government opposes this motion.




                                              PAGE 1 / 2
          Case 1:21-cr-00068-TNM Document 27 Filed 03/10/21 Page 2 of 2




                                              Respectfully submitted,

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Defendant Jenny L. Cudd
                                              MEDVIN LAW PLC
                                              916 Prince Street
                                              Alexandria, Virginia 22314
                                              Tel: 888.886.4127
                                              Email: contact@medvinlaw.com




                        CERTIFICATE OF SERVICE FOR CM/ECF

        I hereby certify that on March 10, 2021, I will electronically file the foregoing with the
Clerk of the Court for the United States District Court for the District of Columbia by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Defendant Jenny L. Cudd




                                               PAGE 2 / 2
